Citation Nr: 1741800	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  07-29 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for invertebral disc syndrome, L4-L5 (IVDS) on a schedular basis.

2. Entitlement to an extraschedular rating for IVDS.

3. Entitlement to a total disability rating based on individual unemployability due to the service-connected IVDS (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claim file is now in the jurisdiction of the Pittsburgh, Pennsylvania RO.

In March 2011 and April 2013, the Board, in pertinent part, remanded the issue of entitlement to a rating in excess of 40 percent for IVDS for additional development. In April 2014, the Board remanded the increased rating issue and entitlement to TDIU for further development.

The Board also notes that during the appeal period the Veteran has been awarded a temporary total evaluations (100 percent disability rating) for the low back disability from July 20, 2006 to October 31, 2006; from November 1, 2006 to February 1, 2007; from September 5, 2007 to November 30, 2007; from July 28, 2011 to October 31, 2011; and from June 13, 2013 to September 30, 2013 based on surgical or other treatment necessitating convalescence; hence, these periods are not on appeal.

The issues of entitlement to a rating in excess of 40 percent for IVDS, L4-L5 on an extraschedular basis and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's low back disability has been manifested by pain, flare-ups and limitation of motion with forward flexion limited to less than 30 degrees; ankylosis of the thoracolumbar spine has not been shown; there have not been any incapacitating episodes having a total duration of at least 6 weeks in a 12 month period.
2. The lumbosacral spine disability has resulted in mild incomplete paralysis of the sciatic nerve in both the left and right lower extremities.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected low back disability on a schedular basis are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for a separate rating of 10 percent for mild incomplete paralysis of the sciatic nerve in the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for a separate rating of 10 percent for mild incomplete paralysis of the sciatic nerve in the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The RO provided the Veteran pre-adjudication notice by letter dated in May 2006. The Veteran and his representative have not raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"). 
The duty to assist has been met. VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical examinations and opinions. All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and he has not contended otherwise. 

Regarding whether there was substantial compliance with the Board's March 2011, April 2013, and April 2014 remand directives, the record reflects substantial compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). The RO obtained all outstanding records, including private treatment records from July 2006, October 2006 and June 2013 reflecting back surgeries the Veteran had undergone. As the Veteran had not undergone a VA examination since 2009, the Board requested and the AOJ scheduled the Veteran for a VA examination in June 2013. In the April 2014 remand the Board requested a new VA examination because the Veteran underwent another back surgery in June 2013 after the June 2013 examination was performed. The RO scheduled a VA examination in March 2016, and obtained an addendum opinion that same month. 

The June 2006, June 2009, June 2013 and March 2016 VA examinations and March 2016 addendum opinion are adequate as they provide all information necessary to adjudicate the claim. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008). The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. 

Neither the Veteran nor his representative has raised any other issues with the duty to assist. See Scott, 789 F.3d at 1381; Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. See 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. See 38 C.F.R. § 4.40. Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. See 38 C.F.R. § 4.45.

The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 [intervertebral disc syndrome]. 

The evidence of record indicates that the Veteran has been diagnosed with degenerative arthritis of the spine, IVDS, and spinal stenosis. See, e.g., the March 2016 VA examination report. Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply:

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

Note (1): For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Private treatment records dated in April 2006 show reports of lower back pain with left lower extremity radiculopathy. It was noted the Veteran had spinal stenosis which was moderate in severity at L2-3 and L3-4 and mild at L4-5. 

Private treatment records dated in May 2006 show the Veteran was given morphine intramuscularly post-myelography due to extensive pain down the left leg and lower back. It was also noted that the Veteran had severe stenosis at L3-L4.

On June 2006 VA examination, the Veteran complained of having sharp pains in the back that went down the left leg to the knee level. He reported having recently been given a steroid for about a week for a chronic low back pain flare up. He reported a severity of back pain of around 5 on a 10 pain scale, with flare ups reaching a 9 on a 10 pain scale. He reported daily pain lasting 24 hours a day. Standing and walking aggravated the pain, while pain medication and sitting down relieved it. Physical examination revealed flexion to 70 degrees. There was a flare up of pain with repetitive use testing with pain at 70 degrees. The functional impact was noted to be chronic pain, poor endurance, and easy fatigability. There had been no bedrest restrictions in the last 12 months, but it was noted he had recently visited the emergency room for acute low back pain. Neurological examination revealed an absent left ankle jerk, mildly decreased monofilament and vibration sensation in both lower extremities. There was no left foot drop and he was able to bear weight on his heels and toes momentarily. Straight leg raising test and Lasegue's sign were negative.

In July 2006, private treatment records show the Veteran was admitted to the hospital for an L3-4 microdiscectomy for a large herniated disc. It was noted he spent one day in the hospital and was ambulatory the day after surgery with no complications.

VA treatment records reflect the Veteran underwent surgery again in October 2006 for microlumbar discectomy and foraminotomy. 

In September 2006, VA treatment records show the Veteran reported that following the discectomy he was doing "okay," but developed left buttocks pain with radiating symptoms down the left leg with some tingling and numbness. He rated his pain at five out of ten. VA treatment records dated in December 2006 show the Veteran reported low back pain with a pain level of one. 

VA treatment records dated in June 2007 show the Veteran was in mild to moderate distress. It was noted he walked with his lumbosacral spine held in flexion and had markedly decreased extension and lateral flexion. The Veteran reported that he could not straighten up. Subsequent VA treatment records from June 2007 report no abnormal motion detected with flexion or extension. It was noted the Veteran had severe antalgic gait, used a cane for support, and his mobility was very limited. 

The Veteran submitted a lay statement in August 2007 in which he stated he had been on crutches for three months, wore a back brace at home and had rented a wheelchair. 

Private treatment records dated in September 2007 reflect the Veteran had an L2 through L5 laminectomy with pedical screw fusion. He was admitted to the hospital for three days. Post-operatively he was noted to be ambulating.

In a May 2009 letter submitted by the Veteran, he stated that he had undergone five back surgeries since his separation from service, in 1968, 1996, July 2006, October 2006 and September 2007. He stated he continues to experience pain, disability, and severe spinal stenosis and there is nothing further that the doctors can do to alleviate this pain.

The Veteran was afforded a VA examination in June 2009. The Veteran reported lower back pain, leg cramps and numbness in his left toes. He reported pain all the time, rating his pain as five or greater. He also reported the pain radiating into his buttocks and backs of legs at times as a stabbing or pinching sensation. The Veteran also stated that he experiences flare-ups when he walks too much, tries bending or is sitting for too long. He reported being able to walk about 20 to 40 feet without stopping and at times he would need to sit down. He further reported no incapacitating events within the last year and no bowel or bladder problems. The examiner noted the Veteran had a cane but not with him at the examination, and the Veteran reported using it occasionally when he had to walk. The Veteran also reported not using any braces. The examiner noted the Veteran did not appear to be in acute distress but did appear to be in some discomfort. The Veteran's forward flexion was to 10 degrees. Neurological examination showed 5/5 strength on the right and 4/5 strength on the left. Deep tendon reflexes were +1 in both legs. The examiner provided diagnoses of degenerative changes of lumbar spine (L4, L5, S1); chronic compression fracture L5; chronic back pain; and decreased quality of life due to chronic back pain.

In VA treatment records dated in July 2010, the Veteran reported being in so much pain, he had trouble getting out of bed.

The Veteran was afforded a VA examination in June 2013. The Veteran reported flare ups in the form of sharp lower back pain every day. He stated he could not work or partake in leisure activities anymore as a result. Range of motion testing showed forward flexion to 10 degrees with painful motion beginning at 10 degrees. Following repetitive use testing the Veteran's forward flexion remained at 10 degrees. Functional loss was noted to be demonstrated by less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and instability of station. Muscle strength testing of both lower extremities was 4/5 (active movement against some resistance) for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension. Deep tendon reflexes were absent at the knees and ankles. Sensory testing was normal. Straight leg raising testing was positive. The examiner noted the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. The Veteran did not have any other neurologic abnormalities or findings related to the back disability, to include bowel or bladder problems. The examiner also noted that the Veteran had IVDS but had not had any incapacitating episodes within the previous 12 months. It was also noted that he used crutches and a cane for low back pain, support and balance. The Veteran also reported that due to pain he has difficulty getting into and out of bed and putting on shoes. The examiner provided diagnoses of degenerative spondylolisthesis L2-3 with severe lumbar stenosis, lumbar degenerative disc disease, L2-3 through L4-5-S1, and lumbar facet degenerative joint disease. 

Private treatment records dated in June 2013 reflect the Veteran underwent another surgery for his thoracolumbar stenosis. He was hospitalized for four days. It was noted he was ambulating independently at one point but on the date of discharge it was felt he would be safer with a walker. At discharge he was instructed to walk as much as possible, lie down when tired and limit sitting.

A letter from the Veteran's private treatment provider dated in September 2013 stated that it was medically necessary for the Veteran to avoid heavy work and that he should limit activities to walking and swimming.

VA treatment records dated in May 2015 show the Veteran reported sometimes feeling numbness in his left toes following his back surgery. It was also noted he does not take anything for his pain but does sometimes take muscle relaxants. 

The Veteran was afforded another VA examination in March 2016. The examiner noted diagnoses of degenerative arthritis of the spine, IVDS and spinal stenosis. The Veteran reported pain across his lower back which is worse with prolonged walking. He also reported numbness and tingling in his legs with prolonged standing. He further reported increased pain with walking when he has a flare-up. Range of motion (ROM) testing revealed 50 degrees of forward flexion. Pain was noted on examination, but did not cause functional loss. The examiner noted the ROM did not itself contribute to functional loss. The examiner also noted pain on forward flexion, no evidence of pain with weight bearing, and no additional loss of function after repetitive use testing. The examiner found that pain with prolonged walking significantly limited functional ability and that he had increased pain with walking when he had a flare up. The Veteran did not have ankylosis. He did have symptoms of radiculopathy with mild severity. Muscle strength testing was 5/5 in both lower extremities and deep tendon reflexes were absent. Sensation to light touch was decreased in the foot/toes of both lower extremities. Straight leg raising testing was negative in both lower extremities. The examiner noted mild paresthesias and/or dysesthesias and mild numbness in the lower extremities. The sciatic nerve roots were involved. The examiner also noted the Veteran did not have any incapacitating episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the previous 12 months. The examiner indicated there were no other neurologic abnormalities related to the back condition, to include bowel or bladder problems. The examination report further reflects the Veteran uses a cane for back pain. Finally, the examiner noted the Veteran's disability would limit him to sedentary activities. 

A May 2016 addendum opinion provided by the June 2013 examiner states that the Veteran did not shows signs of radiculopathy at the time of the 2013 examination but did during the March 2016 examination with the sciatic nerve affected. 

Based on a thorough review of the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's low back disability under the General Rating Formula for Diseases and Injuries of the Spine. A higher rating of 50 percent requires a showing of unfavorable ankylosis of the entire thoracolumbar spine. The evidence does not show ankylosis of the entire thoracolumbar spine. The evidence shows the Veteran had motion of the spine throughout the appeal period. Accordingly, the Board finds that a 50 percent disability rating for the Veteran's low back disability is not warranted.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). The Board recognizes the Veteran's complaints of pain and functional loss as a result of his low back disability, notably his difficulty walking and standing. The Veteran also reported that he experienced pain and reported flare-ups of the low back. On July 2013 VA examination, functional loss was noted to be demonstrated by less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and instability of station. The June 2013 and March 2016 VA examination reports both note there was no additional limitation of motion with repetitive use. However, the competent and probative evidence of record does not indicate functional loss due to the Veteran's low back disability that would more nearly approximate ankylosis of the thoracolumbar spine. 

Additionally, the evidence does not show the Veteran had incapacitating episodes during the appeal period. Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Note (1) of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. There is no evidence indicating that the Veteran experienced incapacitating episodes requiring prescribed bed rest during this period. The June 2009, June 2013 and March 2016 VA examination reports all noted that there had been no incapacitating episodes within the previous 12 months. Furthermore, the Veteran's treatment records are silent for any incapacitating episodes or physician prescribed bedrest. Furthermore, the Veteran has already been granted temporary total disability ratings for those periods of hospitalization and convalescence. As there is no evidence of required bed rest during the appeal period, a higher rating is not warranted under the rating criteria for intervertebral disc syndrome. 

Consequently, the Board finds that a rating in excess of 40 percent for the Veteran's low back disability is not warranted.

Separate Ratings for Bilateral Lower Extremity Radiculopathy

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected lumbosacral spine disability that warrant a separate rating. See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. As described above, there is no evidence of any bowel or bladder impairments related to the service-connected IVDS. However, the Board does conclude that there is radiculopathy of the bilateral lower extremities.

Under the Diagnostic Code 8520 criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve. A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost. 38 C.F.R. § 4.124a (2016).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree. See 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding assignment of a disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Id.; see Miller v. Shulkin, 28 Vet. App. 376 (2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).  

Private treatment records dated in May 2006 note back pain with left sided radiculopathy.

On June 2006 VA examination, neurological testing revealed an absent left ankle jerk and mildly decreased monofilament and vibration sensation in both lower extremities. There was no left foot drop and he was able to bear weight on his heels and toes momentarily. Straight leg raising test and Lasegue's sign were negative.

In September 2006, VA treatment records show the Veteran reported pain in his left buttocks with radiating symptoms down the left leg with some tingling and numbness.

VA treatment records dated in June 2007 note no numbness or tingling in the lower extremities until three months prior to when he began experiencing some tingling in the left toes.
The June 2009 VA examiner noted the Veteran reported his back pain radiated into his buttocks and the backs of his legs at times. 

The June 2013 VA examination, the examiner noted no signs or symptoms of radiculopathy. Deep tendon reflexes were absent at the knees and ankles. Sensory testing was normal and straight leg raising testing was positive. 

A May 2015 VA treatment record reflects the Veteran reported sometimes getting numbness in his left toes following his back surgery. 

The June 2016 VA examination report notes mild radiculopathy with mild paresthesias and/or dyesthesias and numbness in the right and left lower extremities, involving the sciatic nerve.

For these reasons, the Board finds that right and left lower extremity radiculopathies have been manifested by mild incomplete paralysis of the sciatic nerve (the criteria for a 10 percent rating each). Resolving reasonable doubt in favor of the Veteran, separate initial ratings of 10 percent under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve for both the left and right lower extremity are warranted. 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that higher ratings in excess of 10 percent for the left and right lower extremity radiculopathies are not warranted for any part of the rating period on appeal. The weight of the lay and medical evidence demonstrates that the left and right lower extremity radiculopathies have not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating).

For these reasons, and resolving any doubt in favor of the Veteran, the Board finds that separate 10 percent, but no higher, disability ratings under Diagnostic Code 8520 for left and right lower extremity radiculopathies are warranted. 38 C.F.R. § 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 40 percent for IVDS, L4-L5 on a schedular basis is denied.

A separate 10 percent, but no higher, disability rating for left lower extremity radiculopathy is granted, subject to the regulations governing the payment of monetary awards.

A separate 10 percent, but no higher, disability rating for right lower extremity radiculopathy is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran also seeks entitlement to a rating in excess of 40 percent for IVDS on an extraschedular basis and to TDIU. The Board regrets that these claims must be remanded for additional development. In an April 2014 remand, the Board instructed the AOJ to readjudicate the issues on appeal regarding the increased rating for IVDS and TDIU. The AOJ was instructed to consider whether the requirements for referral to the Director of the Compensation Service have been invoked under 38 C.F.R. § 3.321(b)(1) for an increased rating and under 38 C.F.R. § 4.16(b) for TDIU.

In an August 2016 supplemental statement of the case (SSOC), the AOJ adjudicated the Veteran's claims for a higher rating for service-connected IVDS and a TDIU. The AOJ considered only the schedular criteria in adjudicating these claims. The AOJ did not consider extraschedular criteria as instructed to do in the Board's previous remand. As the AOJ did not substantially comply with the mandates of the Board's remand order, the claims must be remanded. See Stegall v. West, 11 Vet. App. 268 (1998) (finding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure such compliance).
Finally, the most recent VA treatment records are from July 2016. As updated VA treatment records may be relevant to the claim, an attempt should be made to obtain the records.

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records from July 2016 to the present. 

2. Thereafter, readjudicate the issues of (1) entitlement to a rating in excess of 40 percent for IVDS on an extraschedular basis and consider whether the requirements for referral to the Director of the Compensation Service have been invoked under 38 C.F.R. § 3.321(b)(1); and (2) entitlement to a TDIU due to the service-connected IVDS, to include consideration of whether the requirements for referral to the Director of the Compensation Service have been invoked under 38 C.F.R. § 4.16(b).  If referral for extraschedular consideration is deemed warranted for either issue, then such must be completed.

If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other 

appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


